Title: To Thomas Jefferson from William John Coffee, 3 January 1823
From: Coffee, William John
To: Jefferson, Thomas


Honrd Sir
New–York.
Jany 3rd 1823.
The day after receiving your last favour 30 of September I rode over to mr Maverick. I Called on him a few days back and understand, that work is Compleated and in your Possession I hope it does meet with your Entire Approbation.I now have the Pleaseur of Informing you that on the 15th of Last Month I shiped in good Order, and in duble Cases the whole of your Ornaments for Bedford House, and from the great Care taken in the Packing I do not doubt but that they will arrive safe. They are directed to you at Bedford. House. Linchburgh. To the care of Coln Peyton in Richmond. but of Corse you will give the Coln A more particular Order as may refer to his Carefull Attention, this I think is necessary.You will now permit me to give you my method of Puting up this kind of work its as follows. Let John Hemmings Put up all the small parte of the Enrichments with very strong Glue made verey Hot and Layed on to Each Ornament with A small brush then to Gently rub the Enrichment to the wood. The Human masks and the Ox sculls should be Put up with white lead as stiff as Book binders Paste, and in to One of those small holes that is in every Piece, A small Screw should be Put, only let him take the Precaution to have the screws too small, then too Large and that he must not drive the screw Head too close on the work but only in such a way that the screw may just bite The ribands at the chin of the Human Mask you will find I was obliged to make in lead owing to the too great thinness far composition, but shall not make any entire change on that account, those of corse he will sprig up to the wood after he has Completely leded. The Head or mask with the stiff white lead, the Ox scull must be put up in the same maner with the exception of the Masks which must be Glued up, he will find a great many more Mask sent then he will want to enable him to sute his Method, I have also sent to spare of  all the other enrichments.When the whole of the ornaments of a Room, are put up, John should then mix up a small quantity of Dry white lead. whiting and good drying Oil, to make a paste for the purpose of stoping the Joints. And I must not for-get to say that he will have no Decoration to Soak or place by the fire theas Ornaments as they are allready ajusted to Put them up as hear directed which same direction I have given to Mr Brockenbrough in my letter of advice to him of the Shipment of the whole of the Enrichments for the university, and which are contained in the same Vessel Called the Schooner. Riseing States. John. Cole. Master.  As May refer to the Charges of theas Ornaments I shall not stand in need of the money before next march the 28 at which time you may not think it any trouble to have it enclosed with Mr Brockenbroughs remitance to me which you know will take Place at that time, but before that time shall take the Liberty of forwarding the Particular Amount as well as to Mr Brockenbrough.Sir I am with much Esteem and Respects Your Obedt ServantW. J. CoffeeSP. I have noticed with much Pleasing Reflection all that has Com Publickly from your Pen since I had the Pleasure of seeing you last with the Exception of that last of yours to Mr. Adams wherein you say your rist is in a bad state and to that I have   your having had a fall whereby you have sustained some Injury, I hope it will be no other Impediment to your Natural Engagment then the Paine which I know your knowledge of Human Life will be able to sustain with much good temper which is a very great blessing and If it could be any sort of Consolations to know that you are not a Solitary man in Sufferance, I have also tasted very Latley of the bitter cup of Affliction and from my natural temper shall not tho So much younger be able to go through life so easy as you CanI now Conclude with my Best of wishes and the Comforts of this season to every Branch  of Your FamilyYours Sincerely and RespectfulyW. J. Coffee